AO 245B (CASDRev. 02/18) Judgment in a Criminal Case                                                         Ff l
                                        UNITED STATES DISTRICT                                       OUR]v!AR 05 2019
                                              SOUTHERN DISTRICT OF CALIFO                         ct.ERK. U.S. 01srn1cr r.
                                                                                               SOUTHERN DLS.TRi1 ;       --OURT
                UNITED STATES OF AMERICA                                      JUDGMENT l!llYA CRIMINA't ~~if1;~~NIA
                                   V.                                         (For Offenses Committed On or Aller No~f,'..J.-9~
                 SAMUEL LOPEZ-JIMENEZ (1)
                                                                                 Case Number:        3:19-CR-00106-AJB

                                                                              Charles Halligan Adair
                                                                              Defendant's Attorney
REGISTRATION NO.                    81693-298
D -
THE DEFENDANT:
C8:J pleaded guilty to count(s)              One of the Information.
D was found guilty on count( s)
     after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title and Section I Nature of Offense                                                             Count
       18:1546 - Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Felony)                  1




    The defendant is sentenced as provided in pages 2 through          2 of this judgment.
                                                                  --~~--
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                           are            dismissed on the motion of the United States.

C8:J    Assessment: $100.00 - Remitted


        JVTA Assessment*: $
D
        *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
lEl     Fine waived              D Forfeiture pursuant to order filed                                                     , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                                                                     ._

                                                                               ON. ANTHONY J. B
                                                                              UNITED STATES DI




                                                                                                                          3:19-CR-00106-AJB
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                 SAMUEL LOPEZ-JIMENEZ (I)                                                Judgment - Page 2 of2
CASE NUMBER:               3:19-CR-00106-AJB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time served




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at _ _ _ _ _ _ _ _ A.M.
                                                              on -----------------~
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on
                                                                        to ~-------------~
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                  3: 19-CR-OO 106-AJB
